Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit A Fund Administration Fund List Name Of Series Date Added Wireless Fund March 5, 2010 Castle Focus Fund June 28, 2010 Bretton Fund September 21, 2010 Christopher Weil & Company Core Investment Fund December 16, 2011 Christopher Weil & Company Global Dividend Fund December 16, 2011 Outfitter Fund December 16, 2011 Jacobs Broel Value Fund June 15, 2012 NWM Momentum Fund March 5, 2014 Greenleaf Income Growth Fund September 18, 2014 8
